DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beskow et al. (US 2008/0040883), hereinafter Beskow, in view of Hafling et al. (US 2005/0071946), hereinafter Hafling, Conrad (US 2008/0172992), and Greene (US 2006/0174597).
Regarding Claim 11, Beskow discloses or teaches a handheld vacuum cleaner (Fig. 1C, item 104) having a first air outlet (Fig. 1C, item 120); a stick (Fig. 1C, item 102) configured to selectively connect with the handheld vacuum cleaner to form a stick vacuum cleaner, the stick comprising a second air outlet (Fig. 1C, item 122); wherein the handheld vacuum cleaner and stick form an air path connecting the first air outlet to the second air outlet when the handheld vacuum cleaner is connected to the stick (Fig. 1C, para. 0051).
Fig. 2, item 78. Para. 0027; teaches filter on exhaust and use of another filter before exhaust vent Fig. 2, item 132).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stick in Beskow with at least one filter located in the air path or covering the second air outlet as in Hafling, because having a filter in the air path or covering the air outlet would catch any remaining dust or dirt in the air before it goes back into the environment. 
Beskow does not explicitly state or show use of two filters in series.  However, Conrad or Greene teaches the use of two filters in series (Conrad Fig. 4a, items 65 & 71, para. 0063; Greene Fig. 1A-1B, item 13, para. 0002 and 0029-0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stick in Beskow with two filters in series as in Conrad or Greene, because having two filters in series allows the filters to catch more dirt and dust before the air exits the vacuum cleaner (Greene Fig. 1A-1B, item 13, para. 0002 and 0029-0030). 
Regarding Claim 13, Beskow does not explicitly state or show a release mechanism for the filter.  However, Hafling teaches a release mechanism for the filter (Fig. 4, items 84 & 86, para. 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the stick vacuum cleaner in Beskow with a release mechanism for the filter as in Hafling, because having a release mechanism for the filter allows the user to clean or replace the filter without tools.
Regarding Claim 14, Beskow does not explicitly state or show a pleated filter.  However, Hafling teaches a pleated filter (Fig. 4, item 82, para. 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the stick vacuum cleaner in Beskow with a pleated filter as in Hafling, because having a pleated filter allows for the collection of dirt and dust over a larger filter surface area.
Regarding Claim 15, Beskow does not explicitly state or show one filter comprises a first filter in the air path, and a second filter covering the second air outlet.  However, Conrad or Greene teaches a first filter and a second filter (Conrad Fig. 4a, items 65 & 71, para. 0063; Greene Fig. 1A-1B, item 13, para. 0002 and 0029-0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the stick vacuum cleaner in Beskow with a first filter and a second filter as in Conrad or Greene, because having two filters allows the filters to catch more dirt and dust before the air exits the vacuum cleaner (Greene para. 0002 and 0029-0030).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beskow in view of Hafling, Conrad, and Greene as applied to claim 11, in further view of Mantyla et al. (US 2015/0135470), hereinafter Mantyla.
Regarding Claim 12, Beskow discloses or teaches an air tight sealing (Fig. 2B, item 202, para. 0067, teaches forming a seal with the inlet so it would be obvious that an outlet seal could also be used).  In addition, Mantyla teaches a seal between an outlet when the handheld vacuum is in a recess (Fig. 4, para. 0003, 0011, 0035, 0056).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to stick vacuum in Beskow as modified by Hafling, Conrad, and Greene .
Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beskow, in view of Hafling, Conrad, and Greene.
Regarding Claim 16, Beskow discloses or teaches a handheld vacuum cleaner (Fig. 1C, item 104); a stick body (Fig. 1C, item 102); a receptacle (Fig. 2b, item 112) configured to selectively receive a handheld vacuum cleaner; an air path extending from the receptacle to a stick air outlet (Fig. 1C, item 122; which has a path from the handheld exhaust and thickness of the holes of 122 would be an air path). 
Beskow does not explicitly state or show at least one filter located in the air path or covering the second air outlet.  However, Hafling teaches at least one filter located in the air path or covering the second air outlet (Fig. 2, item 78. Para. 0027; teaches filter on exhaust and use of another filter before exhaust vent Fig. 2, item 132).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stick in Beskow with at least one filter located in the air path or covering the second air outlet as in Hafling, because having a filter in the air path or covering the air outlet would catch any remaining dust or dirt in the air before it goes back into the environment. 
Beskow does not explicitly state or show use of two filters in series.  However, Conrad or Greene teaches the use of two filters in series (Conrad Fig. 4a, items 65 & 71, para. 0063; Greene Fig. 1A-1B, item 13, para. 0002 and 0029-0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to Greene Fig. 1A-1B, item 13, para. 0002 and 0029-0030). 
Regarding Claim 18, Beskow does not explicitly state or show a release mechanism for the filter.  However, Hafling teaches a release mechanism for the filter (Fig. 4, items 84 & 86, para. 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the stick vacuum cleaner in Beskow with a release mechanism for the filter as in Hafling, because having a release mechanism for the filter allows the user to clean or replace the filter without tools.
Regarding Claim 19, Beskow does not explicitly state or show a pleated filter.  However, Hafling teaches a pleated filter (Fig. 4, item 82, para. 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the stick vacuum cleaner in Beskow with a pleated filter as in Hafling, because having a pleated filter allows for the collection of dirt and dust over a larger filter surface area.
Regarding Claim 20, Beskow does not explicitly state or show one filter comprises a first filter in the air path, and a second filter covering the second air outlet.  However, Conrad or Greene teaches a first filter and a second filter (Conrad Fig. 4a, items 65 & 71, para. 0063; Greene Fig. 1A-1B, item 13, para. 0002 and 0029-0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the stick vacuum cleaner in Beskow with a first filter and a second filter as in Conrad or Greene, because having two filters allows the filters to catch more dirt and dust before the air exits the vacuum cleaner (Greene para. 0002 and 0029-0030).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beskow in view of Hafling, Conrad, and Greene as applied to claim 16, in further view of Mantyla.
Regarding Claim 17, Beskow discloses or teaches an air tight sealing (Fig. 2B, item 202, para. 0067, teaches forming a seal with the inlet so it would be obvious that an outlet seal could also be used).  In addition, Mantyla teaches a seal between an outlet when the handheld vacuum is in a recess (Fig. 4, para. 0003, 0011, 0035, 0056).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to stick vacuum in Beskow as modified by Hafling, Conrad, and Greene with a seal between an outlet as in Mantyla, because having a seal between an outlet allows for the exhaust to be directed out of the stick vacuum and not back towards the front of the device which could kick up dust.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han et al. (US 8671510) Fig. 3 teaches a handheld vacuum cleaner, a first air outlet, a stick, a second air outlet, and an air path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/14/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723